Citation Nr: 1730649	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-30 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include pes cavus, degenerative joint disease (DJD), metatarsalgia, and hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to June 1967, to include in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The case was remanded in January 2015 for evidentiary development and for an addendum medical opinion. All actions ordered by the remand have been accomplished. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. The Veteran clearly and unmistakably had bilateral pes cavus, a congenital disease, prior to entry into active service. 

2. The Veteran's active service did not aggravate his pes cavus beyond the natural progression of the disease.

2. The Veteran's DJD, metatarsalgia, and hammertoes, are natural progressions of the congenital disease.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral foot disability, to include pes cavus, degenerative joint disease, metatarsalgia, and hammertoes, have not been met. 38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection is also available for a preexisting condition, provided it was aggravated during service beyond the course of its natural progression. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. Under VA regulations, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137. Only such conditions as are recorded in examination reports are considered as noted at enlistment. 38 C.F.R. § 3.304 (b). A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service. However, aggravation may not be conceded where, on the basis of all of the evidence of record, the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306. In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).

Congenital or developmental defects automatically rebut the presumption of soundness and are therefore considered to have preexisted service. 38 C.F.R.         §§ 3.303(c), 4.9. Service connection generally may not be granted for congenital or developmental defects, as they are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. §§ 3.303 (c), 4.9. However, the VA Office of General Counsel has held that service connection may be granted for a congenital disease on the basis of in-service aggravation. See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)). 

The VA General Counsel's opinion indicated that there is a distinction under the law between a congenital or developmental "disease" and a congenital or developmental "defect" for service connection purposes. A "disease" considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature pre-exists claimants' military service, but that service connection for such diseases could be granted only if manifestations of the disease in service constituted aggravation of the condition. See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); but see VAOPGCPREC 67-90 (July 18, 1990) (finding that "service connection may be granted for hereditary diseases which either first manifest themselves during service or which pre-exist service and progress at an abnormally high rate during service."). If the disorder is considered a congenital or hereditary "defect," service connection may be granted for disability resulting from any superimposed disease or injury. 38 C.F.R. § 3.303 (c), 4.9 (1983); see also Winn v. Brown, 8 Vet. App. 510, 516   (1996).

In deciding the appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under these guidelines, the Veteran had a congenital bilateral foot disorder, which per se  rebuts the presumption of soundness. The issue for resolution is therefore whether in-service manifestations aggravated the disorder.

The Veteran testified that he had pes cavus, or claw feet, since childhood. The Veteran contends that the circumstances of his service, which included having to wear boots one size too small during boot camp and Advanced Individual Training (AIT), aggravated his pre-existing pes cavus and caused his DJD, metatarsalgia, and hammertoes.

The Veteran's induction report of medical examination specifically noted "overriding fifth toe, bilaterally."  There are no complaints, diagnoses or treatment for a foot condition in service. The Veteran did not report any other foot trouble during his induction examination, or at his separation examination. His PULHES profile at separation indicated that he was in an excellent state of physical fitness: 

Physical Capacity and Stamina
Upper Extremities
Lower
Extremities
Hearing and Ears
Eyes
Psychiatric Condition
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); (Observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service. 

VA treatment records indicate the Veteran has received treatment for chronic foot pain at several VA facilities. He wears orthotics shoes and gel inserts, and consults annually with the podiatry clinic. 

At the September 2012 VA medical examination, the Veteran reported that the overriding fifth toe condition has stayed the same over the years and that "they appear to him to be the same now as they did when he was a child." During the examination, the Veteran did not describe any changes to the fifth toe condition due to wearing tight boots while in boot camp and AIT. The examiner noted the Veteran was diagnosed with hammertoes in 2001; metatarsalgia in 2002; pes cavus in 2003; and bilateral foot degenerative joint disease in 2005. He opined the claimed condition, bilateral overriding fifth toes, clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness. The examiner opined "there is no evidence that there was an increase in this overriding fifth toes condition during his two years of active duty military service." The examiner also opined that because of the Veteran's "complicated constellation of foot conditions," any additional medical opinions should be provided by a podiatrist or orthopedic specialist.

In November 2016, the Veteran's VA podiatrist, Dr. DJD, provided an extensive addendum medical opinion regarding the Veteran's various foot conditions. The examiner opined that the presence of overriding fifth toes at induction "would be consistent with congenital pes cavus" and concluded that the congenital condition pre-existed service. He also opined that the medical evidence did not support a finding that the Veteran sustained an increase in the severity of the condition reported at induction. He explained that pes cavus, in the absence of evidence of a neurological disease component, denotes that the deformity was "static," and that the medical evidence from service does not indicate the condition increased in severity. 

He also noted that, as the Veteran's podiatrist since 2003, he has observed the degenerative changes to the feet to be minimal, and opined that DJD was not present during service. He also stated that the Veteran's DJD was not caused by the Veteran having to wear ill-fitting boots during service. He also stated that the medical evidence does not support finding the Veteran's current metatarsalgia is a result of service, but rather that it is "a general natural progression of a cavus foot type." The examiner opined similarly about the hammertoes condition, noting they are "part of the natural progression of the cavus foot type and there is no supporting evidence that it was caused by ill-fitting shoes while in the service." 

The preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a bilateral foot disorder, to include pes cavus, DJD, metatarsalgia and hammertoes. Probative medical evidence indicates that the Veteran's pre-existing congenital pes cavus was not aggravated during service, and that the Veteran's foot-related DJD, metatarsalgia and hammertoes were either not caused by service or are natural progressions of the Veteran's  pes cavus deformity.

The Veteran has continuously indicated throughout the appeal that he complained about the pain from having to wear ill-fitting boots during boot camp and AIT, and that his service aggravated his pes cavus and caused his other foot conditions. He has also provided statements from family members, who recalled that the Veteran complained of foot pain while in service, and from a fellow Veteran, who recalled that service members were often given ill-fitting shoes. The Veteran, his family members, and his friend are all competent to report observable symptomatology of the Veteran's condition and to relate a contemporaneous medical diagnosis. See Layno, 6 Vet. App. 465, 469; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, while the Veteran has attempted to establish a nexus through his own lay assertions and that of others, he is not competent to offer opinions as to the etiology of his current bilateral foot disorder. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Pes cavus, DJD, metatarsalgia, and hammertoes require specialized training for determinations as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions from others to establish that his service aggravated his pre-existing pes cavus or caused his other foot-related conditions. 

The VA medical opinions are highly probative. Both examiners reviewed the record for any fact-based objective evidence of symptoms related to the aggravation of pes cavus during and after service, and acknowledged the Veteran's lay statements regarding the onset and frequency of symptoms, and the circumstances of the Veteran's military service in Vietnam. The probative medical evidence does not support a finding that the Veteran's service aggravated his pre-existing condition, or caused any of the Veteran's other foot-related conditions. Service connection for a bilateral foot disorder is therefore denied.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107 (b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Service connection for a bilateral foot disorder, to include pes cavus, degenerative joint disease (DJD), metatarsalgia, and hammertoes, is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


